United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1290
                                    ___________

The Hunte Corporation,                 *
                                       *
            Appellee,                  *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Jodell Martinelli; Stephanie Booth;    * Western District of Missouri.
Melia Perry; Abbigail King; Nicole     *
Kersanty; Ruth Ross; Elliot Moskow; *
Karen Galatis,                         *
                                       * [UNPUBLISHED]
            Appellants.                *
                                  ___________

                              Submitted: September 19, 2011
                                  Filed: December 29, 2011
                                  ___________

Before RILEY, Chief Judge, COLLOTON and GRUENDER, Circuit Judges.
                              ___________

PER CURIAM.

       Elliot Moskow and Karen Galatis (collectively, “appellants”) served a
subpoena on The Hunte Corporation (“Hunte”) to obtain discovery to aid them in
certain litigation before the United States District Court for the District of Arizona.
Hunte, as a non-party to the litigation in Arizona, sought a protective order, and the
district court1 found “it appropriate to shift all reasonable and necessary costs Hunte
incurs in complying with the subpoena” to appellants. Appellants filed a motion for
partial reconsideration and suggested three factors for the district court to consider
in determining whether appellants should bear the costs of discovery. The district
court analyzed the issue using the three factors appellants suggested, but maintained
its initial position that appellants must bear the costs of discovery. Appellants now
appeal.

      We review discovery rulings for “gross abuse of discretion resulting in
fundamental unfairness.” Sallis v. Univ. of Minn., 408 F.3d 470, 477 (8th Cir. 2005)
(quoting Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358, 360 (8th Cir. 2003)).
Having carefully reviewed the record and the arguments of the parties, we find no
abuse of discretion. Therefore, we affirm, see 8th Cir. R. 47B, and deny Hunte’s
motions to take judicial notice and enlarge the record on appeal.
                       ______________________________




      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                         -2-